DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 2, the limitations “on one surface of the substrate” renders the claim indefinite since it is unclear if this is the “one surface” in claim 1 or a different “one surface”. Additionally, the limitation “sizes of areas for heat dissipation regions” renders the claim indefinite for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: heat dissipation regions and the areas formed for heat dissipation regions. Are these formed on the substrate? Claim is being examined as best understood to mean the one surface as in one surface of claim 1 and that the heat dissipation regions are formed on the substrate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Praj.
Regarding Claim 18, Praj discloses in Fig 3, 17-19:  A power module comprising:
a substrate (6 in Fig 3; 42 in Fig 19); 
an electronic element (14) on the substrate; and
 a cooling fin portion (49/50) on one surface of the substrate forming a flow path portion through which cooling water flows, wherein the flow path portion is asymmetrically formed on the one  surface of the substrate (Since 49 and 50 can be formed of different shapes and sizes, the flow path portion is asymmetric) [0070-0074].

Regarding Claim 19, Praj discloses in Fig 3, 17-19:   The power module of claim 18, wherein the cooling fin portion (49/50) is configured such that sizes of areas for heat dissipation regions on one surface of the substrate (42) facing the flow path portion are different from each other according to each arrangement of the electronic element (14). It is noted that since areas of 49 and 50 of different sizes are different, the heat dissipation in these regions are also different.
Regarding Claim 20, Praj discloses in Fig 3, 17-19:  The power module of claim 18, wherein the cooling fin portion is configured such that volumes of the flow path portion are different from each other according to each arrangement of the electronic element. It is noted that since sizes of 49 and 50 are different, the volumes of the flow path are different according to each arrangement of the electronic element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prajuckamol et al (US 2020/0344905 A1 hereinafter Praj).
Regarding Claim 1, Praj discloses in Fig 3, 17-19:  A power module comprising: 
a substrate (42); 
an electronic element (14) on the substrate (42); and 
a cooling fin portion (49/50) on one surface of the substrate forming a flow path portion (opening in the fins 49 and 50) through which cooling water flows, wherein the flow path portion is configured asymmetrically (since Praj discloses that 49 and 50 can be formed of different shapes and sizes in [0070 and 0074]) on one surface of the substrate, and  
wherein heat transferred by the cooling water [0056] acting on the electronic element is different depending on each arrangement of the electronic element [0071,0072,0074].
Regarding Claim 2, Praj discloses in Fig 3, 17-19:  The power module of claim 1, wherein the cooling fin portion (49/50) is configured such  that sizes of areas for heat dissipation regions on one surface of the substrate facing the flow path portion are different from each other (Since areas of 49 and 50 of different sizes are different) according to each arrangement of the electronic element (One of ordinary skilled in the art would find it obvious that the placement of electronic element with respect to placement of fins will affect how well the heat is carried away by the coolant fluid).
Regarding Claim 3, Praj discloses in Fig 3, 17-19:  The power module of claim 1, wherein the cooling fin portion (49/50) is configured such that volumes of the flow path portion (volume of fluid travelling through 49 and 50) are different from each other (due to their different sizes as in [0070])according to each arrangement of the electronic element (14).
Regarding Claim 4, Praj discloses in Fig 3, 17-19:  The power module of claim 1, wherein the flow path portion further comprises: a first flow path formed (in area  where 49 are formed) on a first region of the substrate (42) and at least partially overlaps the electronic element (14: note that since the overlap direction is not specifically claimed, one of ordinary skilled in the art can choose any arbitrary direction so that the first flow path and the electronic component overlap); and 
a second flow path (in area where 50 are formed) formed on a second region of the substrate, wherein an amount of heat transferred by the cooling water acting on the electronic element (14) in the second flow path is smaller than that of the first flow path. Examiner notes that one of ordinary skilled in the art would find it obvious to change sizes and shapes of 49 versus 50 fin projections so as to achieve the flow rate and thus heat transfer differences. Additionally, it is noted that the heat transferred also depends on where the electronic element is placed on the substrate 42 in relation to the fin projections 49 and 50.
Regarding Claim 5, Praj discloses in Fig 3, 17-19:  The power module of claim 4, wherein the cooling fin portion further comprises: a first cooling fin (49) disposed on the first region and forming the first flow path; and a second cooling fin (50), spaced apart from the first cooling fin, disposed on the second region and forming the second flow path [0070].
Regarding Claim 6, Praj discloses in Fig 3, 17-19:  The power module of claim 5, wherein the first cooling fin (49) and the second cooling fin (50), respectively, extend along a second direction intersecting a  first direction in which cooling water flows (See Fig 19).
Regarding Claim 7, Praj discloses in Fig 3, 17-20:  The power module of claim 6, further comprising: a plate (4 in Fig 3), disposed on an opposite side of the cooling fin portion from the substrate (6 in Fig 3 and 42 in Fig 17-19), and forming the flow path portion (See Fig 3), 
wherein at least one of the first cooling fin (49) and the second cooling fin (50) comprises: a first portion contacting the one surface of the substrate; a second portion contacting one surface of the plate facing the one surface of the substrate; and a third portion connecting the first portion and the second portion, wherein the first, second, and third portions are formed continuously along the second direction (See Fig 19 and mark-up below). 

    PNG
    media_image1.png
    421
    597
    media_image1.png
    Greyscale

Regarding Claim 8, Praj discloses in Fig 3, 17-20: The power module of claim 7, wherein the first portion (49) and the second portion (50) are arranged continuously along the second direction (both first and second portion repeat themselves in the second direction and are thus formed continuously), and the first, second, and third portions are formed in a shape in which one body is bent (49 and 50 formed of one solid film).
Regarding Claim 9, Praj discloses in Fig 3, 17-20: The power module of claim 6, wherein the first cooling fin (49) and the second cooling fin (50) respectively form a first thickness and a second thickness along the first direction, and wherein the first thickness is greater than the second thickness. Examiner notes that Praj discloses in [0070] and [0074], that the fins 49 and 50 can be formed of various shapes and sizes which is being interpreted to mean that they can be formed with a first thickness and a second thickness respectively along the first direction so that the first thickness of 49 is greater than the second thickness of 50.
Regarding Claim 10, Praj discloses in Fig 3, 17-20: The power module of claim 6, wherein the first cooling fin (49) and the second cooling fin (50) are arranged alternately along the first direction and are spaced apart from each other (See Fig 19).
Regarding Claim 11, Praj discloses in Fig 3, 17-20: The power module of claim 6, wherein the first cooling fin (49) and the second cooling fin (50) are arranged with at least a part of the first flow path and a part of the second flow path overlapping each other in the first direction (See Fig 19).
Regarding Claim 12, Praj discloses in Fig 3, 17-20: The power module of claim 6, further comprising: a plate (4 in Fig 3), disposed on an opposite side of the cooling fin portion (49/50) from the substrate (6 in Fig 3 and 42 in Fig 17-19), and forming the flow path portion (See Fig 3), 
wherein at least one of the first cooling fin (49) and the second cooling fin (50) comprises: 
a first pillar and a second pillar (note the broadest reasonable interpretation of pillar per MPEP 2111 and 2111.01 is a supporting member based on Merriam Webster dictionary’s definition) which are formed such that both ends thereof are respectively in contact (indirect contact or direct contact) with the one surface of the substrate (42) and one surface of the plate facing the one surface of the substrate (See Fig 3), wherein the first pillar and the second pillar are spaced apart from each other along the second direction (See mark-up below). 

    PNG
    media_image2.png
    311
    563
    media_image2.png
    Greyscale

Regarding Claim 13, Praj discloses in Fig 3, 17-20: The power module of claim 12, wherein at least one of the first cooling fin and the second cooling fin further comprises: a connecting member disposed between the first pillar and the second pillar to connect the first pillar and the second pillar (See mark-up for claim 12). 
Regarding Claim 14, Praj discloses in Fig 3, 17-20: The power module of claim 13, wherein one surface of the connecting member (See mark-up above and Fig 3) contacts (indirect contact and direct contact) one surface of the plate (4).
Regarding Claim 17, Praj discloses in Fig 3, 17-20: The power module of claim 1, wherein the flow path portion (area enclosed in fins 49 and 50) is formed on the substrate (42) where at least a portion of the substrate overlaps the electronic element (14). It is noted that since the overlap direction is not specifically claimed, one of ordinary skilled in the art would find it obvious to choose an overlap direction so as to meet the claim limitations.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prajuckamol et al (US 2020/0344905 A1 hereinafter Praj) in view of Melo et al (US 8,881,797 B2 hereinafter Melo).
Regarding Claim 15, Praj discloses in Fig 3, 17-20: The power module of claim 1.
Praj does not disclose: wherein the substrate is provided in plurality and includes an upper substrate and a lower substrate, and wherein the cooling fin portion comprises a first cooling fin portion provided on the upper substrate and a second cooling fin portion provided on the lower substrate. 
However, Melo in a similar device teaches in Fig 6 that the substrate (100: 108) is provided in plurality and includes an upper substrate and a lower substrate (See Fig 6 wherein substrates are stacked with fin structures in between), and wherein the cooling fin portion comprises a first cooling fin portion (68) provided on the upper substrate and a second cooling fin portion provided on the lower substrate (See Fig 6). 
References Praj and Melo are analogous art because they both are directed to thermal dissipation in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Praj with the specified features of Melo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Praj and Melo so that the cooling fin portion comprises a curved surface portion provided on at least a part forming the flow path portion and bent in a curved shape as taught by Melo in Praj’s device since, this allows for a smaller heat exchanger profile to be configured while providing the same heat transfer characteristics.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Prajuckamol et al (US 2020/0344905 A1 hereinafter Praj) in view of Matsumoto (US 2017/0117451 A1 hereinafter Matsumoto).
Regarding Claim 16, Praj discloses in Fig 3, 17-20: The power module of claim 1.
Praj does not disclose: wherein the cooling fin portion comprises a curved surface portion provided on at least a part forming the flow path portion and bent in a curved shape.
However, Matsumoto in a similar device discloses in Fig 6C: wherein the cooling fin portion comprises a curved surface portion provided on at least a part forming the flow path portion and bent in a curved shape [0049].
References Praj and Matsumoto are analogous art because they both are directed to thermal dissipation in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Praj with the specified features of Matsumoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Praj and Matsumoto so that the cooling fin portion comprises a curved surface portion provided on at least a part forming the flow path portion and bent in a curved shape as taught by Matsumoto in Praj’s device since, this decreases the thermal resistance in the heat sink [0051].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811